Third District Court of Appeal
                               State of Florida

                         Opinion filed April 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0115
             Lower Tribunal Nos. 20-103 AP & 19-14048 SP
                         ________________


                         Arthur J. Morburger,
                                  Appellant,

                                     vs.

                        J. Reporting, Inc., etc.,
                                  Appellee.



       An appeal from the County Court for Miami-Dade County, William
Altfield and Lody Jean, Judges.

     Arthur J. Morburger, for appellant.

      Nicolas G. Sakellis, Attorney at Law, and Nicolas G. Sakellis, for
appellee.


Before EMAS, C.J., and HENDON, and MILLER, JJ.

     MILLER, J.
      Appellant, Arthur J. Morburger, challenges a final judgment rendered

in favor of appellee, J. Reporting, Inc., following a non-jury trial. On appeal,

Morburger asserts error in the failure by J. Reporting to plead and prove

compliance with section 865.09, Florida Statutes, known as the “Fictitious

Name Act.” We affirm and write only to explain the procedural differences

between small claims proceedings and ordinary civil litigation.

                                BACKGROUND

      In 2019, J. Reporting filed suit against Morburger seeking

approximately $400.00 in damages based upon unpaid invoices. 1 Given the

modest amount in controversy, the dispute was governed by the Florida

Small Claims Rules. 2



1
  Because J. Reporting further sufficiently pled entitlement to attorney’s fees
under the invoices and compliance with Florida Small Claims Rule 7.175 was
had, we summarily reject any assignment of error in awarding such fees.
See Cheek v. McGowan Elec. Supply Co., 511 So. 2d 977, 983 (Fla. 1987)
(Ehrlich, J., concurring in part, dissenting in part) (“A claim for attorney's fees
predicated on a contract, on the other hand, arises from the contract itself
and is an integral part of the damages sought.”); see also Stockman v.
Downs, 573 So. 2d 835, 837 (Fla. 1991) (“[A] claim for attorney's fees,
whether based on statute or contract, must be pled . . . to notify the opposing
party of the claims alleged and prevent unfair surprise.”) (citation omitted);
Yau v. IWDWarriors, Corp., 144 So. 3d 557, 561 (Fla. 1st DCA 2014)
(“Because unauthorized awards of attorney’s fees appear to generally fall
outside the category of what might constitute fundamental error in a civil
case, we are obliged to deny relief.”).
2
  At the time suit was filed, the rules governed claims not exceeding
$5,000.00. As of January 1, 2020, the jurisdictional threshold was increased

                                        2
     After service was perfected, the court convened a pretrial conference

and scheduled the matter for trial. See Fla. Sm. Cl. R. 7.090(c) (“Unless

required by order of the court, written pretrial motions and defensive

pleadings are not necessary.”). On the eve of trial, Morburger filed a motion

to dismiss, contending J. Reporting had failed to comply with the Fictitious

Name Act. See § 865.09, Fla. Stat. The lower tribunal struck the motion as

untimely and proceeded with the trial. At the conclusion of the proceedings,

the court entered judgment in favor of J. Reporting. The instant appeal

ensued.

                                 ANALYSIS

     “Historically, the purpose of small claims courts is to provide greater

access to justice for the public by allowing claims for small amounts of money

to be litigated inexpensively and efficiently.” Bartlett v. Portfolio Recovery

Assocs., 91 A.3d 1127, 1138 (Md. 2014) (citing Eric H. Steele, The Historical

Context of Small Claims Courts, 6 Am. B. Found. Res. J. 293 (1981)). First

adopted in 1973 by the Florida Supreme Court, the Florida Small Claims

Rules enable the achievement of this goal by providing for “the simple,

speedy, and inexpensive trial of actions at law” in our county courts. Fla.



to $8,000.00. See Fla. Sm. Cl. R. 7.010(b); In re Amend. to Fla Rule of Jud.
Admin. 2.240, 285 So. 3d 931, 932 (Fla. 2019).

                                      3
Sm. Cl. R. 7.010(a). The rules eschew the formality ordinarily associated

with civil litigation, creating an open “People's Court” in which mere

technicalities “must not obscure the greater purpose of justice for all.”

Donoghue v. Wallach, 455 So. 2d 1085, 1086 n.1 (Fla. 2d DCA 1984). Given

the high volume of cases, crowded dockets, and large percentage of self-

represented litigants, this flexibility is essential.   See, e.g., Victoria J.

Haneman, Bridging the Justice Gap with a (Purposeful) Restructuring of

Small Claims Courts, 39 W. New Eng. L. Rev. 457, 460 (2017).

      In accord with these principles, actions are commenced by the filing of

a statement of claim, rather than a complaint. See Fla. Sm. Cl. R. 7.050(a).

The statement of claim is required to be concise and “inform the defendant

of the basis and the amount of the claim.” Fla. Sm. Cl. R. 7.050(a). If

founded upon a written document, “a copy or the material part thereof shall

be attached.” Id. No further pleading specificity is required.

      After the statement of claim is filed, the parties appear before the court

for a pretrial conference.   See Fla. Sm. Cl. R. 7.050(d).       Although not

required, at that time, any defensive pleading may be presented and

contested factual issues are narrowed. See Fla. Sm. Cl. R. 7.090. Motion

practice is not encouraged, but any filed motions may be summarily




                                       4
adjudicated. See Fla. Sm. Cl. R. 7.140(b). In the absence of a settlement,

the dispute is then set for trial. See Fla. Sm. Cl. R. 7.140.

      The trial itself is conducted informally, with the rules of evidence

liberally construed. See Fla. Sm. Cl. R. 7.140(f). However, should the

parties desire greater formality, they may avail themselves of the Florida

Rules of Civil Procedure either by stipulation or order of the court. See Fla.

Sm. Cl. R. 7.020(c). Here, neither party sought to do so, thus, the dispute

remained subject to the Florida Small Claims Rules.

      In its statement of claim, J. Reporting alleged the nonpayment of

certain overdue invoices for court reporting goods and services.           The

relevant invoices were appended to the pleading. It is axiomatic these

allegations and the accompanying documents satisfied the minimal pleading

standards set forth in the rules.

      Nonetheless, Morburger contends the failure to plead compliance with

the Fictitious Name Act was fatal to the integrity of the claim. We respectfully

disagree, as to import further pleading requirements into the rules would

frustrate the salutary purpose of the small claims process. Further, any

contention on the eve of or during trial that J. Reporting failed to comply with




                                       5
the Fictitious Name Act came too late. 3 See Fla. Sm. Cl. R. 7.090(b)(2) (“At

the pretrial conference, all of the following matters shall be considered: . . .

The necessity or desirability of amendments to the pleadings.”); Fla. Sm. Cl.

R. 7.140(c) (“The pretrial conference should narrow contested factual

issues.”); see also Williams v. Hardy, 468 So. 2d 429, 430 (Fla. 5th DCA

1985) (“[A]ppellant's assertion on the day before trial that appellee had failed

to comply with the fictitious name statute, section 865.09, Florida Statutes,

came too late and was properly denied.”) (citations omitted); Jackson v.

Jones, 423 So. 2d 972, 973 (Fla. 4th DCA 1982) (“If the purpose of the

statute is to advise one litigant of the identity and whereabouts of another

litigant it seems to us that failure to pursue the statutory remedy until the day

of trial effectively waives any benefit that compliance would afford.”); Cor-

Gal Builders Inc. v. Southard, 136 So. 2d 244, 246 (Fla. 3d DCA 1962)

(“Failure to comply with [section 865.09, Florida Statutes,] is not a prohibition



3
  Regardless, it appears this argument would have failed on the merits, as a
lack of compliance with the Fictitious Name Act does not impair the
enforceability of the contract. See Premier Finishes, Inc. v. Maggirias, 130
So. 3d 238, 241 (Fla. 2d DCA 2013) (“A contract entered into under a
fictitious name is valid and enforceable.”) (citations omitted); Worm World,
Inc. v. Ironwood Prods., 917 So. 2d 274, 275 (Fla. 1st DCA 2005) (“[T]he
failure to comply with the registration requirements does not impair the
validity of any contract entered into by the party conducting business under
an unregistered fictitious name.”) (citing § 865.09(9)(b), Fla. Stat.; Phillips v.
Hoke Constr., Inc., 834 S.W.2d 785, 788 (Mo. Ct. App.1992)).

                                        6
preventing activation of the jurisdiction of the trial court, but is an inhibition to

maintain an action which would arise when the infirmity is timely called to the

attention of the trial judge.”) (emphasis added).

      Accordingly, we conclude the rulings below fully comported with the

expeditious and informal process circumscribed by the Florida Small Claims

Rules and affirm.

      Affirmed.




                                         7